Citation Nr: 0218559	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
as a result of exposure to ionizing radiation.

2.  Entitlement to an effective date earlier than July 14, 
1999 for the award of service connection for renal cancer 
with nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an August 2001 decision, the RO 
denied a claim for service connection for prostate cancer 
as a result of exposure to ionizing radiation.  In a 
decision dated January 2002, the RO denied the veteran's 
claim for entitlement to an effective date earlier than 
July 14, 1999 for the award of service connection for 
renal cancer with nephrectomy.


FINDINGS OF FACT

1.  The veteran participated in the occupation of 
Nagasaki, and was exposed to no more than 1 rem of 
ionizing radiation in service.

2.  The preponderance of the evidence demonstrates that 
the veteran's prostate cancer, which was first shown 
medically many years after service, was not caused by his 
exposure to ionizing radiation in service nor is otherwise 
related to active service.

3.  The veteran first filed a formal claim for service 
connection for renal cancer with nephrectomy on July 14, 
1999; there are no communications prior to this time which 
may be considered a formal or informal claim.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 1991); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

2.  Entitlement to an effective date earlier than July 14, 
1999 for the award of service connection for renal cancer 
with nephrectomy is not established.  38 U.S.C.A. §§ 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has promulgated regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
These provisions are potentially applicable to the claims 
at hand.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law or regulation changes during an appeal, VA 
must consider both the old and the new versions and apply 
the version most favorable to the claimant)

The Board has before it two issues on appeal; one 
involving a claim for service connection and the other 
involving an earlier effective date of award issue.  The 
earlier effective date claim involves a question of law 
based upon a retroactive review of the pleadings of record 
prior to July 14, 1999.  The Board, therefore, finds that 
the provisions of the VCAA are not applicable to the 
earlier effective date claim on appeal.  See generally 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce 
v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  See also 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(Court expressly found that VCAA did not affect issues 
involving statutory interpretation); White v. Principi, 
243 F. 3d 1378 (Fed. Cir. 2001) (deciding question of law 
in upholding Board decision denying service connection 
without referencing VCAA).  However, the provisions of the 
VCAA are clearly applicable to the service connection 
claim on appeal.

In connection with the service connection claim, the 
veteran and his representative have been notified that the 
dispositive issue on appeal concerns whether the evidence 
establishes that the veteran's prostate cancer is causally 
related to his exposure to ionizing radiation in service.  
In January 2000, the RO advised the veteran of his 
evidentiary responsibility as follows:

" ..., please submit medical evidence showing 
a relationship between your prostate cancer 
and your radiation exposure.  Your claim 
must include medical evidence, preferably a 
doctor's statement, showing a reasonable 
possibility that the prostate cancer was 
caused by your radiation exposure; as well 
as complete clinical records, not summaries, 
of all medical care received during or after 
service, together with all tissue blocks, 
slides, or other pathology samples.  Your 
own statement that your current medical 
condition was caused by what happened to you 
in service is not sufficient."

(emphasis original).

In February 2000, the veteran responded to the RO's 
evidentiary request by submitting a medical opinion by 
Ronald P. Roper, M.D., regarding a potential nexus between 
the veteran's in-service radiation exposure and the 
development of his prostate cancer.  In July 2001, the VA 
informed the veteran that an opinion from VA's Under 
Secretary for Health was being sought in his case.  
Following an adverse opinion from the Under Secretary for 
Health, the veteran provided a rebutting opinion from Dr. 
Roper.  In further support of his claim, the veteran 
submitted a document relating to VA promulgation of a 
final rule in 1998 which stated that exposure to ionizing 
radiation could be a contributing factor for any type of 
malignancy.  See 61 Fed. Reg. 50264 (Sept. 25, 1996).  On 
this record, the Board finds that the notice requirements 
of 38 U.S.C.A. § 5103 have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (section 5103 requires 
VA to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim, to include which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on behalf of 
the claimant).  

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
VA has obtained the veteran's service medical records.  
Otherwise, the veteran has testified to exclusive private 
treatment for prostate cancer, and does not report being 
in receipt of disability benefits from the Social Security 
Administration (SSA).  See VA Form 21-526, Item 34A, 
received in July 1999.  The provisions of 38 U.S.C.A. 
§ 5103A(c), therefore, have been satisfied.  Further, the 
veteran has submitted medical records from Dr. Roper, and 
has indicated that such records are the only medical 
records relevant to his claim on appeal.  The provisions 
of 38 U.S.C.A. § 5103A(b), therefore, have been satisfied.  
As the veteran presented competent medical evidence that 
he manifested a radiogenic disease, VA also undertook 
additional regulatory duties under 38 C.F.R. § 3.311 by 
obtaining the veteran's history of exposure to radiation 
in service, and obtaining a dose estimate from the Defense 
Threat Reduction Agency (DTRA).  The veteran has not 
disputed his dose estimate provided by DTRA.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to 
obtain medical examination or opinion if necessary to make 
a decision on the claim.  In this case, VA was required to 
seek advisory opinion from the Under Secretary for Health, 
pursuant to 38 C.F.R. § 3.311, which was obtained in July 
2001.  In a written presentation dated in May 2002, the 
veteran's representative argued that the Undersecretary 
for Health's opinion that it was "unlikely" that the 
veteran's prostate cancer was due to his in service 
exposure to radiation conflicted with the standard of 
proof provided in 38 U.S.C. §§ 5107(b) and 
38 C.F.R. § 3.311(c)(i).  In this respect, 
38 C.F.R. § 3.311(c)(ii) states that the Under Secretary 
for Benefits must determine that there is "no reasonable 
possibility" of an etiological relationship while 38 
U.S.C. §§ 5107(b) requires that a "least as likely as not" 
standard be applied with any reasonable doubt of material 
fact be resolved in favor of the veteran.  

The term "likely" has been defined as a "word of general 
usage and common understanding, broadly defined as of such 
nature or so circumstantial as to make something probable 
and having a better chance of existing or occurring or 
not," and the term likelihood "imports something less than 
reasonably certain."  Black's Law Dictionary, 925 (6th Ed. 
1990).  Conversely, the term unlikely refers to a factual 
finding which is not probable or has a better chance of 
not occurring.  Thus, the term "unlikely" is the 
equivalent of a finding that the preponderance of the 
evidence is against the factual finding.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990); Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board 
finds, therefore, that VA's Under Secretary for Benefits 
had ample reason to concur in the Under Secretary for 
Health's opinion without referral to an "outside 
consultant pursuant to 38 C.F.R. § 3.311(c)(2).

Finally, the Board notes that the veteran appeared and 
testified before the RO in December 2001, and withdrew his 
request for a hearing before a Member of the Travel Board 
by a written statement received in May 2002.  Based upon 
the above, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran 
in substantiating his claims.  The veteran has been 
provided proper notice, he has been provided ample 
opportunity to present evidence and argument in support of 
his claims, and there are no outstanding requests to 
obtain additional evidence or information that is both 
relevant to the claims on appeal and known to exist.  On 
the facts of this case, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claims at this time.


II.  Service connection - prostate cancer

The basic facts in this case are not in dispute.  The 
veteran served on active duty from November 1942 to 
December 1945.  According to the veteran's statements and 
testimony of record, he participated in the occupation of 
Nagasaki, Japan approximately 45 days following the 
explosion of the atomic bomb.  He states that, beginning 
on September 23, 1945, he spent between 7 days to 3 weeks 
stationed at ground zero with B Company, 2nd Motor 
Transport Battalion Service Troops, 2nd Marine Division.  
His duties included garrison and organizational activities 
as well as motor transportation.  He was not issued a film 
badge.  He also spent an additional time period, upwards 
to a month or so, in a small town located 19 miles from 
the epicenter.  He denies a post-service history of 
smoking or exposure to other known carcinogenic agents.  
He also denies a family history of cancer.  He notes that 
between 6 to 8 of his servicemates during the occupation 
of Nagasaki have died from various cancers, and that some 
of those servicemates had been diagnosed with prostate 
cancer.

The veteran does not claim treatment for prostate cancer 
in service, and his December 1945 separation examination 
reflects a "Normal" clinical evaluation of his genito-
urinary system.  Rather, the veteran first asserts 
treatment for prostate cancer by Dr. Roper, his treating 
urologist, many years following service.  Clinical records 
from Dr. Roper indicate that the veteran was discovered to 
manifest adenocarcinoma of the prostate following a 
medical work-up and needle biopsy in 1991.  A November 
1991 clinical record noted the veteran's 20-year history 
of smoking that had ceased.

By letter dated February 2000, Dr. Roper provided the 
following opinion in support of the veteran's claim:

This is in response for information about my 
patient [the veteran].  [The veteran] has 
been treated by us for both renal cancer as 
well as cancer of the prostate.  The question 
has arisen as to whether his exposure to 
elevated levels of radiation could possibly 
be the proximate cause of his cancers.  As 
you well know, we do not have the ability to 
state without question that we can identify 
the absolute cause for any cancer; but I can 
say that I definitely believe that his 
cancers could have been caused by his 
radiation exposure.

In August 2000, VA received research conducted by DTRA 
which confirmed that the veteran was a member of the 
American occupation forces in Japan following World War 
II.  While assigned to "B" Company, 2nd Motor Transport 
Battalion, 2nd Marine Division, the veteran was present in 
the VA-defined Nagasaki area from September 23 to October 
24, 1945.  DTRA also indicated that a scientific dose 
reconstruction, entitled Radiation Dose Reconstruction 
U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 
1945- 1946 (DNA 5512F), had determined the maximum 
possible radiation dose that might have been received by 
any individual who was at Nagasaki for the full duration 
of the American occupation, dated from September 1945 to 
June 1946.  Using all possible "worst case" assumptions, 
the maximum dose any individual serviceman might have 
received from external radiation, inhalation and ingestion 
was less than 1 rem.  However, the estimate did not mean 
that any individual approached that level of exposure.  
Rather, DTRA indicated that the great majority of 
servicemen had no probable radiation exposure, and that 
the highest dose received by anyone was a few tens of 
millirem.

On VA examination in January 2001, the veteran reported 
being diagnosed with prostate cancer by Dr. Roper 
following a medical work-up in 1991.  He also reported his 
mother's history of being diagnosed with colon cancer.  He 
denied a history of smoking.  He was given the following 
impression:

"78-year old vet with history of prostate 
and renal cell carcinoma.  As it is 
possible that the patient's exposure to 
radioactive fall-out 60 years ago may have 
contributed to same, the patient is being 
considered for benefits under the VA 
program."

By letter dated July 2001, VA's Director of Compensation 
and Pension Service requested opinion from VA's Under 
Secretary for Health for a determination as to the 
relationship between the veteran's exposure to ionizing 
radiation and the development of his prostate cancer.  In 
addition to the dose estimate provided by DTRA, the Under 
Secretary for Health was provided the following factual 
summary:

Available records reflect the veteran was 
first exposed to ionizing radiation at age 
23.  Approximately 45 years passed between 
the date of last exposure to radiation and 
the date he was diagnosed with prostate 
cancer.  The veteran denies exposure to 
radiation or carcinogens outside of the time 
he was on active duty.  According to medical 
history and physical examination report in 
November 1991, the veteran did smoke for 20 
years, but is currently a nonsmoker.  His 
family history is remarkable for colon cancer 
(mother).

In a memorandum dated on July 5, 2001, the VA Chief Public 
Health and Environmental Hazards Officer noted that DTRA 
estimated that the veteran was exposed to a dose of less 
than 1 rem during service.  It was noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for prostate cancer.  
However, it was further noted that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  This finding 
was supported by reference to the studies of Health 
Effects of Exposure to Low Levels of Ionizing Radiation 
(BEIR V), pages 316 to 318 and Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd Edition, p. 168 (1995).  
In light of the above, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.

By letter dated on July 9, 2001, the VA Director of 
Compensation and Pension Service stated that, after review 
of the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, it concurred with the 
conclusion that the veteran's development of prostate 
cancer was unrelated to his exposure to ionizing 
radiation.

By letter dated in February 2002, Dr. Roper supplemented 
his previous opinion as follows:

This letter is in response to a request by 
[the veteran] in regard to the relationship 
of his radiation exposure in the military 
to possible occurrence of his prostate 
cancer.  The patient definitively did have 
a radiation exposure and there is ample 
support in the literature to suggest that 
this type of radiation exposure can enhance 
one's chances of getting any number of 
different types of malignant processes and 
I would think that it is likely as not that 
it could be related to his prostate cancer.

While there is no specific literature to 
tie in prostate cancer to this type of 
exposure, I think the limited number of 
cases exhibiting the type of exposure that 
he had makes that something that will be 
difficult to document in the literature but 
I think it is quite feasible and as I said 
likely as not that it may well be related.

(emphasis original).

In March 2002, the veteran submitted an excerpt related to 
VA's promulgation of regulations pertaining to radiation 
claims as follows:  

Disability compensation claims of veterans 
who were exposed to radiation in service and 
who develop a disease within specified time 
periods not specified in the statutory list 
are governed by regulation.  Under the 
regulations, various additional factors must 
be considered in determining service-
connection, including the amount of 
radiation exposure, duration of exposure, 
and elapsed time between exposure and onset 
of the disease.  VA regulations identify all 
cancers as potentially radiogenic, as well 
as certain other non-malignant conditions: 
posterior subcapsular cataracts; non-
malignant thyroid nodular disease; 
parathyroid adenoma; and tumors of the brain 
and central nervous system.

A final rule that expanded the regulatory 
list from more than a dozen specific cancers 
to add "any other cancer" (any malignancy) 
was published Sept. 24, 1998.  The 
rulemaking began following a 1995 review of 
the radiogenicity of cancer generally by the 
Veterans Advisory Committee on Environmental 
Hazards.  It concluded that, on the basis of 
current scientific knowledge, exposure to 
ionizing radiation can be a contributing 
factor in the development of any malignancy.  
VA will also consider evidence that diseases 
other than those specified in regulation can 
be caused by radiation exposure.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 
(West 1991).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001).  In evaluating service connection claims, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

Service connection based upon exposure to ionizing 
radiation can be awarded on three different legal bases.  
Service connection may be established under the provisions 
of 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the 
basis of direct, or in certain cases presumptive, service 
connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are 15 types of cancer which are 
presumptively service connected under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Prostate cancer is not 
specifically listed as a presumptive disease nor does it 
come within the definition of cancer of the urinary tract.  
See 38 U.S.C.A. § 1112(c)(2) (West 1991 & Supp. 1995); 
38 C.F.R. § 3.309(d)(2)(xv), Note (2002) (the term 
"urinary tract" means the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.) 

Prostate cancer, however, is subject to service connection 
as a "radiogenic" disease under the provisions of 
38 C.F.R. § 3.311(b)(2)(xxiii).  In order for the disease 
process of prostate cancer to be service connected under 
38 C.F.R. §§ 3.311, it must be shown that the veteran was 
exposed to ionizing radiation during service and that his 
prostate cancer was first manifested five years or more 
after his radiation exposure.  38 C.F.R. § 3.311(b) 
(2002).  The veteran, through his participation in the 
occupation of Nagasaki, is deemed to have been a 
radiation-exposed veteran, as defined by VA law and 
regulations.  38 U.S.C.A. § 1112(c)(3)(B)(ii) (West 1991 & 
Supp. 1995); 38 C.F.R. § 3.309(d)(3)(ii)(B) (2002).  As 
indicated above, his medical records show that his 
prostate cancer was first manifested more than five years 
from his in-service exposure.

The Board finds that the preponderance of the medical 
evidence establishes that the veteran's prostate cancer is 
not related to his in-service exposure to radiation.  The 
Board finds as most persuasive the July 2001 opinion by 
VA's Chief Public Health and Environmental Hazards Officer 
which opined that the veteran's exposure to less than 1 
rem of radiation during service was "unlikely" related to 
his subsequent development of prostate cancer many years 
later.  This opinion was based upon review of the 
particular facts of this case, to include the actual 
amount of the veteran's radiation exposure, his duration 
of exposure, and the elapsed time between his exposure and 
onset of his prostate cancer.  It is also based upon 
scientific studies by BEIR V, and Mettler and Upton which 
conclude that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not 
clearly established.  It is also based on the lack of 
medical findings relating to prostate cancer and radiation 
exposure by CIRRPC.  It is also an opinion by a public 
health official specifically tasked and specialized in 
evaluating environmental hazard risks, to include 
radiation exposure.

In so deciding, the Board has carefully reviewed the 
opinions proffered by Dr. Proper, but finds that his 
opinions are of insufficient weight to place the evidence 
in equipoise.  The Board does not dispute Dr. Roper's 
conclusion that exposure to ionizing radiation could 
induce any form of malignancy, to include prostate cancer.  
In fact, the provisions of 38 C.F.R. § 3.311, the VA 
examiner's comments in January 2001 and the regulatory 
material quoted by the veteran himself, 61 Fed. Reg. 50264 
(Sept. 25, 1996), concedes that such a causal relationship 
is a possibility.  But, as noted in 61 Fed. Reg. 50264, 
the degree to which radiation exposure is a factor to the 
development of a malignancy varies depending on the type 
of malignancy, the amount rate and type of radiation 
exposure, and other relevant risk factors such as age at 
time of exposure.  The question presented in this case is 
whether the veteran's presumed level of radiation exposure 
was sufficient to induce his prostate cancer.

The opinions by Dr. Roper's do not address whether an 
exposure of less than 1 rem would be sufficient to induce 
prostate cancer nor otherwise reflect an understanding as 
to the veteran's actual level of radiation exposure in 
service.  Furthermore, Dr. Roper has hypothesized that the 
veteran's prostate cancer was related to his in-service 
exposure to ionizing radiation based upon the general 
proposition that radiation exposure can "enhance one's 
chances" of getting any malignant process.  The 
conjectural basis of Dr. Roper's opinion is borne out by 
his concession that he was unable to point to any specific 
literature which linked radiation exposure to the 
development of prostate cancer, but that the possibility 
seemed likely in his opinion.  The Board further notes 
that the evidence fails to establish that Dr. Roper, who 
holds himself out as an urologist, possesses any 
particular expertise in the study of radiation induced 
diseases.  

In the Board's opinion, the opinion set forth by VA's 
Chief Public Health and Environmental Hazards Officer, 
which specifically notes the low sensitivity of the 
prostate to radiation carcinogenesis and an assessment 
that an exposure of less than 1 rem of ionizing radiation 
was unlikely to result in prostate cancer, is more fully 
reasoned and supported than by the conjectural opinions 
set forth by Dr. Roper.  The Board also notes that the 
veteran's own interpretation of the medical evidence of 
record is not relevant as it holds no probative value in 
this case.  Espiritu v. Derwinski, 2 Vet. App. at 494; 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  Accordingly, the claim under 
38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing 
VA compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133 (West 1991).  See also Combee v. Brown, 34 F 
3d. 1039 (Fed.Cir. 1994).  Service connection is 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
peacetime military service.  38 U.S.C.A. § 1110 (West 
1991).  A malignant tumor may be presumed to have been 
incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2002).

In this case, there is no evidence that the veteran's 
prostate cancer was manifested until many years after his 
separation from service.  It is not contended, and it is 
not shown, that his prostate cancer was first manifested 
in service or within one year therefrom.  As indicated 
above, the Board finds that the preponderance of the 
evidence establishes that the veteran's prostate cancer 
was unlikely to have been caused by his in-service 
exposure to ionizing radiation.  There is no competent 
medical evidence otherwise linking prostate cancer to any 
other in service event.  

Based upon the above, the Board finds the veteran 
participated in the occupation of Nagasaki, and was 
exposed to no more than 1 rem of ionizing radiation in 
service.   The Board further finds that the preponderance 
of the evidence demonstrates that the veteran's prostate 
cancer, which was first shown medically many years after 
service, was not caused by his exposure to ionizing 
radiation in service nor is otherwise related to active 
service.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  The claim for service connection for prostate 
cancer, therefore, must be denied.

III.  Earlier effective date of award - renal cancer

The veteran is in receipt of an award of service 
connection for residuals of renal cancer with nephrectomy 
effective to July 14, 1999.  This date of award is based 
upon the date of receipt of the veteran's Application for 
Compensation or Pension (VA Form 21-526).  During his 
appearance before the RO in December 2001, the veteran 
argued that he was entitled to an effective date of award 
to the time when he was first treated for renal carcinoma 
which was approximately "Thanksgiving of 1990." 

Section 5110(a), title 38, United States Code, provides 
that "[u] nless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim . . . of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
The implementing regulation, 38 C.F.R. § 3.400, similarly 
states that the effective date "will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later."  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, 
the effective date of such award shall be the day 
following the veteran's release.  38 U.S.C.A. § 5110(b)(1) 
(West 1991). 

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid under any 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
1991) (emphasis added).  See also 38 C.F.R. § 3.151(a) 
(2002); Jones West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(section 5101 "mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid).  A 
claim has been defined as a "formal or informal 
communication in writing requesting a determination or 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 38 C.F.R. § 3.1(p) (2002).  Any 
"communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by" 
VA may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2002).  However, such communication "must 
identify the benefit being sought."  Id.  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 
7 Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).

In this case, there is no dispute by the veteran that he 
first filed a formal claim for service connection for 
renal cancer on July 14, 1999.  The veteran indicates that 
he was first diagnosed with renal cancer in 1990.  A 
review of the record reveals that, prior to July 14, 1999, 
the next previous document of record consists of a report 
of dental treatment in 1948.  The veteran argues for an 
earlier effective date of award based on the premise that 
he should be entitled to compensation for renal cancer 
effective to the date he was first diagnosed and treated 
in 1990 rather then when he filed his claim in 1999.  
Notwithstanding the merits of his argument, the provisions 
of Section 5110(a) are clear that an award based on an 
original claim of compensation "shall" not be earlier than 
the date of receipt of application therefor.  The fact 
that the veteran was diagnosed with renal cancer prior to 
July 14, 1999 is irrelevant for effective date purposes.  
VA is not authorized to award benefits dating back to a 
period of time where it was not placed on notice that a 
claim for benefits was being sought.  The Board therefore 
finds that the veteran first filed a formal claim for 
service connection for renal cancer on July 14, 1999; 
there are no communications prior to this time which may 
be considered a formal or informal claim.  38 U.S.C.A. §§ 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400(b)(2)(i) (2002).

ORDER

Service connection for prostate cancer is denied.

An effective date earlier than July 14, 1999 for the award 
of service connection for renal cell carcinoma with 
nephrectomy is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

